Title: Invoice from Robert Cary & Company, 29 October 1767
From: Robert Cary & Company
To: Washington, George



London 29th Octr 1767.

Invoice of Costs & Charges of Goods Ship’d on board the Lord Cambden John Johnstoun Commander for Virginia on the Acct and risque of Colo. Geo: Washington and to him Consignd—Vizt


Benja. Kenton Porter


To 12 dozn fine old Porter Bottled, packd, & wird @ 6/6 pr dozn
[£] 3.18. 0


Paid for a Cask
. 5.  


paid Cartage, wharfage & Waterage
. 2. 6


John Walker Sugar


To 10 dble Loas. 0. 3. 7 @ 93/
3.15. 7


10 sing. Do 1. 0. 8 @ 75/
3.16. 1


A New Cask
. 3. 8


Thos Johnston Turnery


To 6 fine Sifters
. 4. 0


6 Course Ditto
. 3. 6


A Matt
.  . 8



Ann Dennis Glass


100 Sqrs. best Crown Glass 69 feet @ 11d.
3. 3. 3


15 lbs. of Putty
. 5. 0


1 Glaziers Diamond
.15. 0


A Box to Pack
. 2. 9


Willm Maile Oil &ca


A Keg with 10 lb. fine green Paint @ 2/6
1. 5. 0


A Keg
.  . 6


One la. and two small Brushes grob. for Painting
. 1. 6


7 Books leaf gold @ 18d.
.10. 6


2 lb. fine Spanh Indigo 11/
1. 2. 0


6 lb. Gro[un]d Brazill 9d.
. 4. 6


10 lb. flower Brimstone 4d.
. 3. 4


3 lb. best flour Mustard 2/
. 6.  


Square
.  . 8


2 Quarts fine Oil @ 2/6
. 5.  


Bottle
.  . 6


4 Bottles best Capers & Bottles
.11.  


4 Bottles French Olives & Bottles
.11.  


Box
. 2.  


Tim. Bevan & Son App[othecar]y


Antimony Crude 25 lb.
. 8. 4


Honey Water 1 Bottle
. 1. 0


Spt of Turpentine 6 lb.
. 9.  


Jesuits Bark Powdr 2 lb.
1. 0. 0


Rhubarb Powdr 3 Oz.
. 6.  


Spts Hartshorn 1 lb.
. 3. 4.


[Spts] Lavender 7 Oz.
. 1. 5 1/2


Spirit Sweet Nitre 8 Oz.
. 1. 8


Tincture of Caster ⟨na⟩ 4 Oz.
. 2. 0


Blister Plaister 1 lb.
. 3. 6


Balsam Capivi 11 Oz.
. 2. 9


Turmerick powdr ¼ lb.
.  . 8


Bottles, flint Stoppers, Stone Jarrs &ca
. 5. 6


Box & Cord
. 1. 4


Frans Nalder Cheese


To 3 dble Glostr 59¼ @ 6d.
1. 9. 7 1/2


1 Chesh[ir]e 38¼ 5d.
.15.11


Cask for Ditto
. 2. 6


James Gordon Seeds


20 lb. best Sheep Turnep
. 6. 8


½ Bushel best Rape
. 3. 0


2 Bags & a box for Do
. 3. 0



Waltr Humphreys Pld H[os]e


2 Bed Ticks with Bolsters and Pillows @ 25/
2.10. 0


2 large Hair Mattrass[e]s 42/
4. 4. 0


3 dozn pr Pld Hose No. 3 11/6
1.14. 6


3 dozn pr Do Do 4 12/6
1.17. 6


Pack cloth for a Truss
. 7.  


Richd Farrer E:Ware


3 Pint stone Mugs
.  . 7 1/2


6 Quart Ditto
. 2. 6


3 Pottle Do
. 3.  


6 blew & w: stone Chambers Pots
. 4.  


Cask
. 2. 6


A Chest, Cord, & Cordg
.18.  


Robt Cartony Tea


3 lb. finest Hyson Tea 18/
2.14. 0


6 lb. fine Green Do 14/
4. 4. 0


Cannister’s & Box
. 6. 6


Jno. Bradshaw Cordage


One Cable laid deepsea Line 100 fathms long 18 thrds
.11. 0


6 Drum Lines
. 6.  


Wm Hallier Tinn


2 la. Funnels
. 2.  


6 Qt Tin Cans
. 2. 6


1 la: 1 Sml Choco: Pot
. 2. 6


1 Coffee Pot best sort
. 1. 0


1 dozn Tin Sheets
. 3. 6


Richards & Co. Hatts


4 Mens Castor Hatts @ 5/
1. 0. 0


1 Mans fine Hatt
1. 4.  


6 pr Womens 4d. thrd suprfine thrd Hose @ 6/
1.16. 0


6 pr Do Inda Cottn Hose 7/6
2. 5. 0


6 pr Men’s strong white thread @ 2/6
.15. 0


Box for the Hatts
. 1. 0


Andrews & Co. Grocery


Jordan Almonds 25 lb. @ 15d.
1.11. 3


1 Jarr Raison’s 28 56/
.14.  


1 Ditto Currts 28 60/
.15.  


Jarr’s
. 2. 6


Edwd Gilbert Stati[oner]y


3 Qu[ir]e fine la. Eleph[an]t Paper
. 5.  


Dennis & Co. Sadlery



2 Very best brd Woolen Cirsingles, lind with Neat Leathr Steel Buckles brod Straps @ 2/3
. 4. 6


3 best Crupper’s
. 2. 9


Jane Dale Mil[liner]y


A hand[som]e Minionet Cap for Saque
1. 1. 0


1 Ditto for a Night Gown
.15.  


4 Yds Minionet @ 6/3
1. 5. 0


6 Skeleton Wires
.  . 9


4 dble Muslin handfs 4/3
.17. 0


12 ps. fine french ⟨tapes⟩
.10.  


A ps. fine Kenting
2.13. 0


2 ps. hanover Lace
. 4. 6


2 dozn Ribbon
. 6.  


1 Bla. Barcela Handf
. 5. 3


12 yds whe fashe trimg
. 8. 6


Robt Harrell Wool Cds


4 pr Clothiers Cards @ 5/
. 1. 8


To 6 pr course Wool Do 16/
. 8. 0


Price & Nalder Gloves


2 pr Men’s buc: Gloves Stitchd @ 48/
. 8.  


Sus: Coleman Breechs


1 pr Buck Breeches
1. 8. 0


Mary Scott & Son Cutlery


1 Huntg Horn
. 3. 0


1 fine red M: Lea: Pockt with Silvr Lock &ca
1.10. 0


6 Common Launcts 6/
. 3. 0


2 Town made Do 3/
. 6.  


2 lb. knittg Needles 1/
. 2.  


James Bryant Trunks


To 1 Hide Leathr Trunk Brass plated Straps Oil cloth cover
2.12. 6


To 1 Smaller Do Do
2. 6. 6


Edwd Hunt Junr Linnen


6 ps. Rolls qt. 423 @ 207½ Ells @ 4d.
3. 9. 2


1 ps. Buckram 22 yds 8d.
.14. 8


2 ps. Russa drab 47½ yds 12d.
2. 7. 6


2 ps. Sheeting 56/
5.12. 0


1 dozn 1 Chinese Hands. 3/4
2. 3. 4


12 Ells Wrapper
. 4.  


Jno. Spicer Shott


1. 2. 0 Drop shott N. 2 17/6
1. 6. 3


1. 2. 0 drop Bris[tol] Do 18/6
1. 7. 9



. 1. 0 Sml Mould Do 21/6
. 5. 4 1/2


13 Bags @ 2d. 2/2 Cask 1/6
. 3. 8


Shipping on board
. 1. 0


Saml Ballamy Iron


On a board & Canvas
. 2.  


1 Steel Slay for weavg Sail Cloth
1. 0. 0


1 pr Weavrs Pickers
. 1. 9


1 pr Ditto Shears
. 1. 9


6 strong secret pad[loc]k 2/6
.15.  


12 pr dog couples
. 2. 6


6 pr best sheep shears 2/2
.13.  


4 large broad Axes 3/6
.14.  


4 Adzes 2/
. 8.  


6 pr compasses 7/
. 3. 6


6 2 foot Rules 8/
. 4.  


1 Sett Iron Scewers
. 3.  


1 Larding Pin
. 1. 2


½ dozn best la: claw Hamrs
. 9.  


6 knots chalk line
. 1.  


3 M brass Nails 6/
.18.  


3 M Do Do 9/6
1. 8. 6


1 Compe sett Pinkg Irons
. 9. 6


1 Tap borer
.  . 7


6 best brass lock Cocks with Iron Keys 2/2
.13. 0


4 frying Pans
.10. 6


1 2 Qt Iron Skillet
. 1. 2


1 3 Qt Do Ditto
. 2. 6


Sarah Bennett Bisket


To ½ C whe Bisquet
.17.  


To Kilderkin & Literage
. 4. 6


Jno. Didsbury Shoes


A Box cost
. 2.  


1 pr very strong dble chann. Boots—double Vamps, buck straps, and Hussar Tops
2. 2. 0


1 pr double Vamp Shoes
.12.  


1 pr strong Slippers
. 9.  


6 pr Callimanca Pumps
1.13. 0


Lardner & Co. Habery


2 lb. whited brown thread 5/
.10.  


4 Oz. Scotch Nuns Do 6d.
. 2.  


4 Oz. Do Do 8
. 2. 8


4 Oz. Do Do 12
. 4.  


4 Oz. Do Do 2/
. 8.  



1 Oz. blew Marking Ditto
. 1.  


1 Oz. Ditto
. 1. 6


1 Oz. Ditto
. 3.  


6 Pieces beggar’s Tape 4d.
. 2.  


1 dozn Stay Laces
. 4. 6


6 pieces fine thread bobbin 5d.
. 2. 6


6 dozn lust. 10/4 Cotton laces 9d.
. 4. 6


1 piece 8d. rich sattin dble ribbon
.18.  


2 Oz. black Silk
. 3. 8


4 Oz. Col[ore]d Ditto 2/
. 8.  


200 cross stitch Needles 3/6
. 7.  


6 dozn Harry Cards
1.16.  


Bond
. 5. 6


Case
.  . 6


Charges of Shippg
. 3. 0


Leaver Legge Cloth


3½ yards best Super fine blew drab 20/
3.10. 0

   
      Chas Lawrence Taylor
   

To a rich piece of Silk for Breeches making and all materials
2. 0. 0


To making your blew drab riding Coat
.10.  


To 15 Yards of bindg
. 4.  


To Sewing Silk and Stays
. 5.  


To 2½ dozn Buttons
. 3. 9


To Sleeve Linings & Shalloon to Pockets
. 4.  


A Box
. 1. 6


Bouchier & Co. Gunpowr


Gunpowder F ¼ Barrell 85/
1. 1. 3


FF ¼ Do 90/
1. 2. 6


Qr Barrels
. 1.  


Waterage 3/
. 3.  



 126. 4.10    


Entry Out, Searchers Fees & Shippg Charges
2.12. 6


Freight, Primage & Bills of Loading
4. 3. 0


Premo on £140 Insurd at 2½ prCt & policy
3. 1. 6


Commission 2½ pCt
3. 8. 2



£139.10. 0    


E. Excepted pr Robt Cary & Co.



